1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-2, 5, 7-11 and 49 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tanaka (US PN 6,127,904).
Considering claim 1, Tanaka (Figure 2) teaches a microelectronic device, comprising: a suspended lithium-based thin film (21 + col. 9 lines 48-52 + col. 11 lines 60-65); one or more electrodes disposed on the suspended lithium based thin film, wherein each of the one or more electrodes comprises one or more fingers (col. 9 lines 55-65), and a first width of at least one outer finger of the one or more fingers is smaller (25a + col. 9 lines 55-65) than a second width (26b + col. 9 lines 55-65) of at least one inner finger of the one or more fingers, the at least one outer finger of the one or more fingers being closer to a free edge of the suspended lithium based thin film than the at least one inner finger of the one or more fingers (25a + is closer the edge of the substrate 21 + col. 9 lines 55-65); wherein the first width and the second width are relatively sized to subdue a parasitic vibration mode and promote a fundamental In re Best, 195 USPQ 430, 433)).
Considering claim 2, Tanaka (Figure 2) teaches wherein the suspended lithium based thin film comprises one or more of lithium niobate or lithium tantalate (col. 11 lines 60-65).
Considering claim 5, Tanaka (Figure 2) teaches wherein each of the one or more electrodes are configured to receive a signal (30 + 31 + 25 + 26 + col. lines 5-15).
Considering claim 7, Tanaka (Figure 2) teaches wherein the one or more fingers comprises one or more inter-digital fingers (25a + 26b + col. 9 lines 55-65).
Considering claim 8, Tanaka (Figure 2) teaches wherein a width of at least one outer inter-digital finger of the one or more inter-digital fingers is smaller (25a + col. 9 lines 55-65) than a width of at least one inner inter-digital finger of the one or more inter-digital fingers (26b + col. 9 lines 55-65).
Considering claim 9, Tanaka teaches wherein a center frequency of the microelectronic device is based on a pitch of at least one finger of the one or more fingers (col. 8 lines 50-55).
Considering claim 10, Tanaka teaches wherein a frequency of operation of the microelectronic device is based on one or more of a number of the one or more fingers and a spacing among at least a portion of the one or more fingers (col. 8 lines 50-55).
Considering claim 11, Tanaka teaches wherein the frequency of operation of the microelectronic device is between about 1 MHz and 10 GHz (col. 14 lines 4-6).
Considering claim 49, Tanaka (Figure 2) teaches wherein the first width is approximately 1/16 to 5/16 of an acoustic wavelength (25a + col. 9 lines 56-58) for a target operational frequency and wherein the second width is approximately 1/8 to ½ of the acoustic wavelength (26b + col. 9 lines 63-65) for the target operational frequency.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka (US PN 6,127,904) and in view of Shibata (PG Pub 20070024162).
Considering claim 3, Tanaka teaches the microelectronic device as described above.
However, Tanaka does not teach wherein an average thicknes of the lithium based thin film is between 100 nm and 30 microns.
Shibata teaches wherein an average thicknes of the lithium based thin film is between 100 nm and 30 microns (paragraph 0081).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include wherein an average thicknes of the lithium based thin film is between 100 nm and 30 microns into Tanaka’s device for the benefit of meeting the design requirements needed for the device.  Furthermore, a change in size is generally recognized as being within the level of ordinary skill in the art.
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka (US PN 6,127,904) and in view of Piazza (PG Pub 20060273867).
Considering claim 6, Tanaka teaches the microelectronic device as described above.
However, Tanaka does not teach wherein at least one of the one or more electrodes has an average thickness between 5nm and 150 nm.
Piazza teaches wherein the at least one of the one or more electrodes has an average thickness between 5nm and 150 nm (paragraph 0061).
.
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka (US PN 6,127,904) and in view of Okamoto (PG Pub 20130026881).
Considering claim 4, Tanaka teaches wherein the one or more electrode as described above.
However, Tanaka does not teach wherein the one or more electrode comprise one or more of aluminum, gold, platinum, molybdenum or copper.
Okamoto teaches wherein the one or more electrode comprise one or more of aluminum, gold, platinum, molybdenum (paragraph 0004) or copper.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the one or more electrode comprise one or more of aluminum, gold, platinum, molybdenum or copper into Tanaka’s device for the benefit of using a well-known and common metal for the electrode.  Furthermore, it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Claims 12-13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanaka (US PN 6,127,904) and in view of Hickernell (US PN 5,313,177).
Considering 13, Tanaka teaches the chip device as described above.
However, Tanaka does not teach wherein a first one of the plurality of microelectric devices has a first bandwidth and a second one of the plurality of 
Hickernell (Figure 3) teaches a first one of the plurality of microelectric devices has a first bandwidth (1215) and a second one (1239 + col. 11 lines 43-55) of the plurality of microelectronic devices has a second bandwidth and wherein the first bandwidth differs from the second bandwidth (col. 11 lines 43-55).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include a first bandwidth and a second one of the plurality of microelectronic devices has a second bandwidth and wherein the first bandwidth differs from the second bandwidth into Tanaka’s device for the benefit of providing a new and improved way to provide an acoustic wave propagating device.
Considering claim 12, Hickernell teaches a chip comprising a plurality of microelectronics devices (320 + 340 + 360 + col. 5 lines 57-62).
Allowable Subject Matter
Claim 46 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Considering claim 46, the prior art does not teach a third width of an additional inner finger of the one or more fingers is larger than the second width of the at least one inner finger of the one or more fingers, wherein the at least one inner finger is disposed between the at least one outer finger and the additional inner finger.
Furthermore, claims 47-48, which depend upon claim 46, would also be allowed if claim 46 were in independent and allowable form.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.